Citation Nr: 0507500	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 21, 1991, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
November 1984.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in May 2002 and again in August 2003 on appeal from 
a September 1996 rating decision by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The May 2002 Board decision determined that the 
criteria for an effective date of October 21, 1991, for the 
grant of the total disability rating based on individual 
unemployability had been met.  The veteran appealed the 
Board's May 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, pursuant to a 
Joint Motion for Remand and Stay of Proceedings (Joint 
Motion), issued an Order dated in December 2002, which 
vacated that part of the Board's May 2002 decision that 
denied an effective date earlier than October 21, 1991, for 
the grant of the total disability rating based on individual 
unemployability.  In August 2003 the Board remanded the case 
to the RO for compliance with the VCAA and review of the case 
on the basis of the additional evidence.  In August 2004 the 
Board remanded the case to the RO for issuance of a 
supplemental statement of the case.


FINDINGS OF FACT

1.  No reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim 
for an earlier effective date.

2.  In a July 1989 rating decision the RO denied entitlement 
to a total disability rating based on individual 
unemployability.  The veteran was notified of the July 1989 
decision and did not appeal, and the July 1989 decision is 
final.

3.  In a January 1992 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran was notified of the January 
1992 decision and did not appeal or submit relevant evidence 
within one year of the November 1991 request for evidence, 
and the January 1992 decision is final.

4.  However, documents prepared in June 1992 by the 
Vocational Rehabilitation and Counseling Division did 
constitute an informal claim for an increased rating or a 
total rating based on unemployability.

5.  The evidence of record establishes that the veteran 
became incapable of securing or following substantially 
gainful employment within the one-year period preceding the 
June 1992 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to October 21, 1991, 
for the grant of the total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
4005, 5101, 5104(a), 5108, 5109A, 5110, 7105(c) (West 2002); 
38 C.F.R. § 3.104, 19.129, 19.192 (1988); 38 C.F.R. §§ 3.105, 
3.151, 3.155, 3.157, 3.158, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VCAA

Pursuant to the Board's August 2003 and August 2004 Remands, 
the RO readjudicated the veteran's claim under provision of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that the RO 
complied with the Board's August 2003 and August 2004 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed the VCAA into law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim of 
VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In October 2002, the RO sent a letter to the veteran which, 
in part, advised him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  In April 2004, the RO sent another letter to the 
veteran advising him that what evidence was required to 
substantiate his claim for an earlier effective date for 
TDIU.  The letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter advised the 
veteran that if there was any other evidence or information 
that he thought would support his claim to let VA know.  In 
accordance with the requirements of the VCAA, the letter 
explained that VA was responsible for obtaining relevant 
records from any Federal agency and would attempt to obtain 
evidence such as relevant records not held by a Federal 
agency.  In addition, the April 2004 notice letter 
specifically advised the veteran to provide VA with any 
evidence in his possession that pertained to his claim.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in a rating decision dated in 
September 1996, the RO denied entitlement to an earlier 
effective date for Individual Unemployability under the 
provisions of 38 C.F.R. § 3.155.  Only after that rating 
action was promulgated did the RO, in April 2004, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
last transfer and certification of his case to the Board, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, social security records.  Further, the veteran was 
afforded a VA examination in connection with his claim for 
TDIU.  The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

II.	Background Information

The veteran's representative contends that the veteran is 
entitled to an earlier effective date for the grant of the 
total rating because the 1989 claim for TDIU remains pending 
and, at a minimum, entitles him to a retrospective medical 
opinion as to whether or not he was unemployable during the 
time period of January 24, 1989 to October 21, 1991. 

In January 1989 the veteran submitted an informal claim for 
an increased rating for his service-connected disability, and 
stated that on January 20, 1988 he was terminated due to the 
disability.  In March 1989, the RO received the veteran's 
completed VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability in which he 
stated that the last date that he worked full time was July 
1, 1988 and the on July 2, 1988 he became too disabled to.  

The record indicates that in February 1989, the RO sent a 
letter to the veteran advising that they were making 
arrangements for his physical examination and that the 
veteran would be informed at a later date of the time and 
place of the examination.  The letter advised the veteran 
that if he failed to report to the examination, his claim may 
be disallowed or he may receive a lower monetary benefit than 
might otherwise be payable.  A radiologic consultation report 
indicates that the veteran presented on March 9, 1989 for a 
barium swallow procedure.  However, the record indicates that 
the veteran did not appear for an examination scheduled for 
March 31, 1989.   The July 1989 rating decision denied the 
veteran's claim for individual unemployability.  

The veteran again submitted a claim for an increased rating 
for his service-connected disability in August 1991, and 
submitted private treatment records in support of the claim 
dated from October 1987 to July 1991. The veteran did not 
then claim to be unemployable due to his service-connected 
disability.

A private medical report from Dr. A., dated in July 1991, 
reflects that the veteran had been recently incapacitated by 
abdominal pain and diarrhea and that there had been recent 
discussion regarding the possibility of Crohn's disease.  
This examiner concluded that the veteran suffered from short 
gut syndrome complicated by active Crohn's disease and 
bacterial overgrowth.

The RO provided him a VA medical examination in September 
1991.  At this time, the veteran reported that he had lost 
almost two years of work because of abnormal problems arising 
from his military service.

He reported in a statement dated on October 21, 1991 that he 
had lost his employment, effective on that date, and asserted 
that he had become unemployed due to numerous absences from 
work required by his service-connected disability.  He asked 
that that information be considered in determining his 
rating, and the record does not reflect any evidence that 
contradicts the veteran's assertion that he was terminated 
from his full-time position with Goodyear on October 21, 
1991.

In a November 1991 notice the RO asked the veteran to 
complete and return a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, and to 
have his employer complete and return a VA Form 21-4192, the 
form used to determine the circumstances of his employment 
being terminated.  In the November 1991 notice the RO asked 
the veteran to submit the evidence as soon as possible, 
preferably within 60 days.  The RO also informed the veteran 
that the requested evidence had to be received by VA within 
one year from the date on the notice, otherwise benefits 
could not be paid prior to the date of receipt of the 
evidence.  The RO also provided the forms to the veteran with 
the notice.

In a January 1992 rating decision the RO revised the 
definition of the veteran's service-connected disability to 
perforated appendix, post hemicolectomy with Crohn's disease.  
That change was based on medical evidence showing that the 
veteran had developed Crohn's disease as a result of the 
service-connected disorder.  The RO also increased the rating 
for the disability from 20 to 30 percent, effective from July 
25, 1991, and revised the diagnostic code under which the 
disability was rated from Diagnostic Code 7329 for resection 
of the large intestine to Diagnostic Code 7323 for ulcerative 
colitis.  In the January 1992 rating decision the RO also 
determined that the available evidence did not establish that 
the veteran was unable to secure or follow substantially 
gainful activity solely as the result of his service- 
connected disability, and denied entitlement to a total 
rating based on unemployability.  That finding was based on 
the veteran's failure to submit the evidence requested in the 
November 1991 notice.  The rating decision also indicates 
that the determination regarding the veteran's employability 
would be reconsidered if the requested information were 
submitted.  The RO apparently included that statement in the 
rating decision because the one-year period following the 
November 1991 notice had not yet expired.

The RO informed the veteran of the findings made in the 
January 1992 rating decision in a February 1992 notice.  The 
February 1992 notice included multiple enclosures, including 
a Notice of Procedural and Appellate Rights.  In an 
attachment to the notice the RO informed the veteran that the 
evidence did not establish that he was unable to secure or 
follow a substantially gainful occupation solely as a result 
of his service-connected disability, and that his claim for 
individual unemployability was denied.  The February 1992 
notice includes a description of the evidence considered in 
making that determination.  The RO also informed the veteran 
that his claim would be reconsidered if he submitted 
completed VA Forms 21-4192 and 21-8940.  The veteran did not 
respond to the February 1992 notice, submit the VA Forms 21- 
4192 and 21-8940 within one year of the November 1991 notice, 
or submit any evidence related to the January 1992 decision 
within one year following the decision.

In a June 1992 Counseling Record--Narrative Report, the 
counselor reported that the veteran sustained a ruptured 
appendix while in the Army, and that he underwent two in-
service surgeries that resulted in the removal of 50 percent 
of his intestines.  The counselor further stated that the 
veteran had been fired by the Goodyear Tire and Rubber 
Company in October 1991 for excessive leave due to the 
effects of his service-connected disability.  The counselor 
also listed a number of occupations for which the veteran 
could be trained.  The interview ended with the veteran 
agreeing to complete the application for admission to a 
vocational-technical school, with additional interviews with 
the counselor to be scheduled after that was accomplished.

The veteran did not again submit a claim for VA compensation 
benefits until March 2, 1994, at which time he submitted a VA 
Form 21-8940.  On that form he indicated that he had been 
employed at the Goodyear Tire and Rubber Company from 1985 to 
1991, and that he became unable to work due to his disability 
in September 1991.

Development undertaken for the March 1994 claim included 
receipt of the veteran's VA treatment records, a May 1995 VA 
examination, and the medical records and documents pertinent 
to the veteran's claim for disability benefits from the 
Social Security Administration (SSA).

The documents included in the veteran's file from the SSA 
show that he was awarded disability benefits by an 
Administrative Law Judge (ALJ) of that agency in November 
1994.  The ALJ determined that the veteran had been under a 
disability as defined in the relevant regulations since 
October 1991 due to Crohn's disease, migraine headaches, and 
a history of asthma.

Additional private medical records from Dr. S. were also 
included within the veteran's SSA records and reflect that in 
July 1991, Dr. S. indicated that the veteran had been plagued 
by symptoms that basically incapacitated him from his usual 
activity on the production line at Goodyear.  These records 
further indicate that the veteran was unable to work during 
the first two weeks of October 1991 due to Crohn's disease 
and a current episode of gastroenteritis.

During the April 1995 VA general medical examination the 
veteran reported being "100 percent medically disabled" 
since October 1991.  

Based primarily on the VA treatment records, the report of 
the April 1995 examination, and the determination made by the 
SSA, in a July 1995 rating decision the RO increased the 
rating for the service-connected gastrointestinal disorder 
from 30 to 60 percent effective March 2, 1994.  The RO also 
granted a total disability rating based on individual 
unemployability with an effective date of March 2, 1994.   In 
a letter from the veteran's representative dated May 31, 
1996, the veteran made a claim for entitlement to a rating 
decision based on a previously unadjudicated claim for total 
disability based on individual unemployability.  The veteran 
contended that the Counseling Record/Narrative Report of June 
2, 1992 constituted an informal claim which required 
adjudication pursuant to 38 C.F.R. § 3.155 and that had the 
information been properly adjudicated, the veteran should 
have been awarded TDIU effective October 1991 when he had to 
leave his employment due to his service-connected disability. 

A May 2002 Board decision determined that the criteria for an 
effective date of October 21, 1991, for the grant of the 
total disability rating based on individual unemployability 
had been met.  The Board's determination was based on the 
fact that a June 1992 counseling record which contained the 
report of the loss of employment arising out of service-
connected disability to a VA counseling psychologist with at 
least some measure of expertise to assess such a 
relationship, constituted an informal claim for an increased 
rating, including a total rating based on unemployability.  

The veteran appealed the Board's May 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion), issued an Order dated in December 
2002, which vacated that part of the Board's May 2002 
decision that denied an effective date earlier than October 
21, 1991, for the grant of the total disability rating based 
on individual unemployability.

The Joint Motion by the parties before the Court noted that 
the appellant had not been notified by VA in specific terms 
as to the evidence which would be needed to substantiate his 
claim and whether VA or the appellant is expected to attempt 
to obtain and submit such evidence.  In August 2003, the 
Board remanded the case to the RO in order to satisfy VA's 
duty to notify the appellant and in August 2004, the Board 
remanded the case to the RO for issuance of a statement of 
the case.

III.	Relevant Regulations and Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.   38 C.F.R. § 3.155(a).

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158.

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104.  A decision of the RO shall be 
final as to conclusions based on the evidence on file at the 
time VA issues written notification of the decision.  38 
C.F.R. § 3.104(a).

The veteran contends that he is entitled to an earlier 
effective date for the grant of the total rating because the 
1989 claim for TDIU remains pending and, at a minimum, 
entitles him to a retrospective medical opinion as to whether 
or not he was unemployable during the time period of January 
24, 1989 to October 21, 1991. 

If a veteran fails to appeal from an RO decision concerning a 
claim, the decision becomes "final," and "the claim will 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title." 38 U.S.C. § 7105(c); 38 C.F.R. § 3.105(a).  The 
Board observes that the July 1989 rating decision in which 
the RO denied entitlement to an increased rating and denied 
entitlement to a total rating based on individual 
unemployability was final as the veteran was informed of that 
decision in August 1989 and he did not appeal.  38 U.S.C. § 
4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

There are, however, two statutory exceptions to the rule of 
finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary 
must reopen a claim if new and material evidence regarding 
the claim is presented or secured.  Second, a decision is 
subject to revision on the grounds of clear and unmistakable 
error.  38 U.S.C. §§ 5109A (decision by the Secretary) & 7111 
(decision by the Board).  These are the only statutory 
exceptions to the finality of VA decisions.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that the veteran has not explicitly alleged 
CUE.  However the argument put forth by the veteran's 
representative appears to include an allegation that the RO 
had a duty to contact the veteran to determine whether or not 
the veteran's failure to complete the examination was for 
good cause, and that the RO breached that duty.  

The veteran argues that he was scheduled for a C&P 
examination in connection with his January 24, 1989 claim for 
an increased rating in his service-connected disability and 
his claim for TDIU.  He also claims that an examination was 
scheduled on March 9, 1989 and that he was noted to have 
appeared for the "initial portion" of the scheduled 
examination.  The veteran claims that the January 1989 rating 
decision discusses only the results of a barium radiologic 
report and the fact that the veteran did not report for the 
completion of his scheduled VA examination.  The veteran's 
representative, in his July 2003 argument stated, " ... the 
AOJ failed to contact the veteran, prior to rendering its 
decision, to determine whether or not his failure to appear 
for the completion of his exam was due to good cause, such as 
due to illness from the previous portion of the exam.  See 
38 C.F.R. § 3.655  

The veteran also contends that "... neither the Rating 
Decision, nor the accompanying notice of action letter dated 
August 7, 1989, notified the veteran that he had one year to 
correct the deficiency by agreeing to appear for a complete 
exam.  See 38 U.S.C.A. § 5103, 38 C.F.R. § 3.655."  

First, the Board knows of no such duty imposed on VA to 
contact a veteran who has been scheduled for an examination 
to inquire as to whether or not his failure to appear for the 
examination was for "good cause."  

In addition, the record shows that the July 1989 rating 
decision, which denied the veteran's claim for individual 
unemployability, indicated that the veteran had submitted 
conflicting information concerning his employment.  The 
decision also noted that the veteran had been scheduled for a 
VA examination in which he reported for the initial portion 
of the examination on March 9, 1980, that the impression of 
barium radiologic report showed narrowing, deformity of the 
distal portion of the ilium suggestive of Crohn's disease or 
ischemic lesions, that the jejunum was on the right side of 
the abdomen, that the transit time from the mouth to the 
rectum was of approximately two hours, and that the veteran 
did not report for the completion of his scheduled VA 
examination.  The rating decision stated that the evidence 
did not warrant any change in the evaluation of the veteran's 
service connected disability or establish that the veteran 
was unable to secure or follow a substantially gainful 
occupation solely as a result of the service connected 
disability.  The rating decision also stated that the 
veteran's claim would be reconsidered if he expressed a 
willingness to report for a VA examination.  

The veteran also contends that on the September 1991 VA 
Report of Medical Examination for Disability Evaluation, the 
veteran stated that he had "lost almost 2 years work because 
of abdominal problems from military."  In addition, the 
veteran essentially argues that even though he was employed, 
from 1987 to 1991, it was not "gainful employment."  

In this regard, the Board notes that private medical records 
from Dr. S. document that the veteran's symptoms had 
basically incapacitated him from his usual activities on the 
production line at Goodyear as of July 1991, and that during 
the first two weeks of October 1991, he had been unable to 
work due to Crohn's disease and a current episode of 
gastroenteritis.  

The Board notes that the veteran's representative points out 
that "[f]rom September to December 1988, the veteran's 
doctor stated that the veteran's return to work was, 
"Indefinite, doubt that he will ever return to gain 
employment."  However, the record indicates that that in May 
1989, Dr. S stated that the veteran had completed a program 
of biofeedback training, that the veteran indicated he felt 
much better, and that it was quite likely that the veteran 
would be able to tolerate regular work activity at Goodyear.  
Dr. S released the veteran to full activity.  In fact, there 
were no work limitations placed on the veteran's work at 
Goodyear upon his return to work.  

In addition, while the Board is mindful of the fact that an 
earlier effective date based on a private medical report is 
determined by the date of receipt of those records and the 
pertinent records of Dr. S. were not received until July 
1995, a September 1991 VA mental disorders examination report 
does reflect the veteran's assertion that he had lost almost 
two years of work because of problems arising from his 
military service as of that point in time, and as noted 
previously, there is no evidence of record that disputes the 
last date of employment as October 21, 1991.

The Board finds that it is not permitted to assign an 
effective date earlier than October 21, 1991 for a total 
disability rating because while there may be evidence of 
interference with the veteran's employment at Goodyear 
between June and October 21, 1991, until the termination of 
that employment, the evidence does not support a finding that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability. 38 C.F.R. § 4.16(a).  In the final analysis, it 
is hardly illogical to conclude that unemployability arises 
at the time employment ceases.


ORDER

Entitlement to an effective date prior to October 21, 1991, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


